Detailed Action

Amendment

1.	This office action is in response to applicant’s responses dated 2-23-22 and 
3-23-22 and this office action is a non-final rejection.
The present application is being examined under the pre-AIA  first to invent provisions.
The finality of the office action dated 11-23-21 is withdrawn in that claims 21-22 were not addressed in that office action.
 
Terminal Disclaimer

2.	The terminal disclaimer filed on 3-23-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,542,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how treats are dispensed at the first and third locations in that a treat dispensing device is only claimed at the second location and it is unclear to what “a received dispense” refers to in the last two lines of claim 1 in that it is unclear to whether this refers to a dispense signal or something else.
Claim 22 recites the limitation "the desired response" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,041,737 to Hennigan in view of U.S. Patent No. 7,328,671 to Kates.
Referring to claim 21, Hennigan discloses a system for training an animal comprising, a base unit – at 10 configured for, generating a trigger signal at a first location to signal an animal to perform a desired action – see via 15 in figure 1 and column 1 line 63 to column 2 line 26, initiating a timer – see at 13 programmable for a certain amount of time as detailed in column 2 lines 1-26, and detecting the desired action within a specified timer value – see via 12,13 in figure 1 and column 1 line 63 to column 2 line 26, a transceiver – at 13, for generating and transmitting a signal to a treat dispensing device – at 14, and a second location that is not proximate to the first location – see at 11,12, and the base unit further configured for producing a treat at the first location based upon a received signal from either the second or a third location – see via the second location – via 12 to item 13 as seen in figure 1 and column 1 line 63 to column 2 line 26. Hennigan does not disclose a wireless transceiver for generating a wireless signal and a treat dispensing device at a second location that is not proximate the first location, and a treat is dispensed at the first location based upon a received dispense from either the second or third location. Kates does disclose a wireless transceiver for generating a wireless signal – see the abstract, items 501-504 in figure 5 and items 901-903,914 in figure 9, and a treat is dispensed at a second location – at 121 or 122, that is not proximate the second location – the other of 121,122 and a treat is dispensed at the first location based upon a received dispense from either the second or third location – at 120 – see for example figures 1,5,9 and see column 26 line 36 to column 27 line 41 where the device is controlled so as to be capable of dispensing a treat at one location based on a sensed dispensing event at a different location. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hennigan and add the wireless device of Kates, so as to allow for the device to be remotely controlled as desired. Further, it would have been obvious to one of ordinary skill in the art to take the device of Hennigan and add the dispensing of treats/food at multiple locations as disclosed by Kates, so as to yield the predictable result of ensuring the animal is properly fed and rewarded as desired. 
	Referring to claim 22, Hennigan as modified by Kates further discloses the desired response includes a desired action within a desired time of the trigger signal at the first location – see timed response detailed in column 2 lines 1-26 of Hennigan and – see timed controls detailed for example in column 26 line 36 to column 27 line 41 of Kates.

Allowable Subject Matter

5.	Claims 1-20 are allowed.

Response to Arguments

6.	Applicant’s remarks/arguments dated 2-23-22 were addressed in the advisory action dated 3-7-22.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643